Citation Nr: 1042866	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for erectile 
dysfunction.

2.  Entitlement to an increased disability rating for low back 
pain with herniation, disc bulge, and degenerative changes at the 
L3-L4 and L5-S1 levels, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

(The issue of entitlement to service connection for sleep apnea 
will be the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Maury J. Mechanick, Attorney-at-
Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969, 
and had subsequent service in the reserves.

This matter came to the Board of Veterans' Appeals (Board) from a 
May 2005 rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  This matter was remanded in May 2008.

In July 2010, the Veteran submitted a VA Form 21-22a, Appointment 
of Individual as Claimant's Representative, appointing Mr. 
Mechanick as his representative.  Thus, representation by 
Disabled American Veterans (DAV) is effectively revoked.

The Board acknowledges additional evidence and argument received 
subsequent to the December 2009 supplemental statement of the 
case; however, such evidence does not apply directly to issue of 
entitlement to a compensable evaluation for erectile dysfunction, 
and the Board construes statements made by the Veteran's 
representative to constitute a waiver of RO review.  See February 
4, 2010 Mechanick correspondence, p. 5; see 38 C.F.R. §§ 19.9, 
19.31(b)(1) (2009).

The issues of entitlement to an increased disability rating for 
lumbar spine disability and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the VA RO.  VA will notify the Veteran if any further action is 
required on his part.





FINDING OF FACT

The Veteran's erectile dysfunction is manifested by loss of 
erectile power without penile deformity.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.31, 4.115b, Diagnostic Code 7522 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

With regard to the erectile dysfunction issue in appellate 
status, proper notice was not issued prior to issuance of the May 
2005 rating decision.  However, subsequent to a May 2008 Board 
Remand, a July 2008 VCAA letter was issued to the Veteran 
pertaining to his increased rating claim.  The VCAA letter 
notified the Veteran of what information and evidence is needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the types of evidence 
necessary to establish a disability rating and effective date.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
instructions in the May 2008 Board Remand.  D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).  The Board also finds that VA has 
complied with all assistance provisions of VCAA.  The evidence of 
record contains the Veteran's post-service private medical 
records and lay statements of the Veteran.  There is no 
indication of relevant, outstanding records which would support 
the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a VA 
examination in March 2005.  The examination report obtained is 
thorough and contains sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of entitlement to a compensable evaluation for erectile 
dysfunction.

Compensable evaluation for erectile dysfunction

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Service connection is in effect for erectile dysfunction, rated 
noncompensably disabling.  The Board notes that erectile 
dysfunction is not listed in the Rating Schedule; however, when 
an unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  
As such, the Veteran's impotence would most appropriately be 
rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which 
provides for a 20 percent rating for deformity of the penis with 
loss of erectile power.  As the Veteran's disability in this case 
is manifested by impotency without visible deformity of the 
penis, as confirmed by the objective medical evidence of record, 
in the form of medical records reflecting impotence and VA 
examination findings of record, a compensable rating is not 
warranted under that code.  The provisions of 38 C.F.R. § 4.31 
indicate that in every instance where the minimum schedular 
evaluation requires residuals and the schedule does not provide 
for a zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.  To obtain a compensable rating under Diagnostic 
Code 7522, deformity of the penis with loss of erectile power 
must be demonstrated.  In the instant case, it is undisputed that 
the Veteran has loss of erectile power.  The rating criteria, 
however, also requires deformity of the penis to warrant a 
compensable evaluation.  

The Board notes that, in recognition of the Veteran's erectile 
dysfunction, he was awarded special monthly compensation pursuant 
to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss 
of use of a creative organ by the RO.  Unlike special monthly 
compensation, which is specifically designed to compensate 
veterans for disabilities such as erectile dysfunction, the 
rating schedule is designed with a different purpose in mind:  to 
provide compensation for disabilities which result in an 
impairment in earning capacity (i.e. interference with 
employment).  See 38 C.F.R. §§ 3.321(a), 4.1. Given that the 
Veteran's erectile dysfunction has not (and could not possibly 
have) interfered with his employment, a compensable evaluation is 
not warranted under the schedular criteria.  Accordingly, the 
criteria for a compensable evaluation have not been met and the 
Veteran's claim is denied.


ORDER

Entitlement to a compensable rating for erectile dysfunction is 
denied.






REMAND

In July 2007, the Veteran underwent a VA examination to assess 
the severity of his service-connected lumbar spine disability.  
In lay statements from the Veteran, he essentially contends that 
his lumbar spine disability warrants a rating in excess of 20 
percent, and that his disability has worsened since the July 2007 
VA examination.  He is also claiming unemployability due solely 
to his service-connected lumbar spine disability.  While a new 
examination is not required simply because of the time which has 
passed since the last examination, which in this case is over 3 
years, VA's General Counsel has indicated that a new examination 
is appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 (1995).  
In order to more accurately reflect the current level of the 
Veteran's disability, the Board believes that an examination and 
opinion is necessary.

In December 2002, the Veteran submitted a VA Form 21-8940 
asserting that he was unemployable due to his service-connected 
lumbar spine disability.  He asserts that he last worked in March 
2001 as a painter - laborer.  The Board acknowledges that the 
Veteran was awarded Social Security Administration (SSA) 
disability benefits, effective October 1, 2001, due to his 
ruptured disc at L5-S1.  The Veteran should also be afforded a VA 
examination to assess whether his service-connected disabilities 
(lumbar spine disability, major depressive disorder) constitute 
marked interference with employment, or affect his ability to 
secure or follow a substantially gainful occupation.  See 
38 C.F.R. § 4.16(a), (b).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the severity of 
his lumbar spine disability.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  All clinical and 
special test findings should be clearly 
reported, and pertinent orthopedic and 
neurological findings should be reported.  
The examination of the spine should include 
range of motion studies.  With regard to 
range of motion testing, the examiner 
should report at what point (in degrees) 
that pain is elicited as well as whether 
there is any other functional loss due to 
weakened movement, excess fatigability or 
incoordination.  The examiner should 
specifically state if ankylosis and muscle 
spasm are present.  The examiner should 
report any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic 
manifestations, to include, but not limited 
to, radiating pain into an extremity, and 
bowel or bladder impairment.  

The examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected disabilities (lumbar 
spine disability, major depressive 
disorder, erectile disorder) on the 
Veteran's ability to work.  If need be, 
further testing should be accomplished.  
The examiner should attempt to distinguish 
the impairment related to his service-
connected disabilities, and any nonservice-
connected disabilities.  The examiner 
should provide supporting rationale for 
this opinion.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claims of entitlement to 
an increased rating for lumbar spine 
disability, to include on an extraschedular 
basis per 38 C.F.R. § 3.321(b)(1), and 
entitlement to a TDIU.  If any benefit 
sought is not granted in full, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


